FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2017 Commission File Number: 001-12440 Enel Américas S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT Enel Americas S.A. Securities Registration Record No. 175 Santiago, February 14, 2017. Ger. Gen. No. 06/2017. Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador General Bernardo O’Higgins No. 1449 Santiago, Chile Ref.: Significant Event. Dear Sir: In accordance with articles 9 and 10 under Securities Market Law No. 18,045, and as established under General Norm No. 30 of the Superintendence, duly authorized and on behalf of ENEL AMÉRICAS S.A., I hereby inform you of the following significant event: As informed in the significant event dated November 30, 2016, our subsidiary, Enel Brasil, awarded the public tender offer organized by the Brazilian Government through Banco Nacional do Desenvolvimento (BNDES) for the acquisition of the 94.8% shareholding of the electricity distribution company Celg Distribuição S.A., which operates in the Brazilian State of Goias. As of today, I hereby inform you that the final closure of the operation has taken place since the antitrust authorities, Conselho Administrativo de Defensa Econômica (CADE) and the sector regulator Agência Antimonopólica de Energia Eléctrica (ANEEL) have granted the appropriate authorizations. Consequently, the sale contract of approximately 94.8% equity of Celg Distribuição S.A. has been signed for a total of 2,187 million Brazilian reals (approximately US$ 640 million). The purchase of CELG was financed with resources raised in the Enel Américas capital increase approved at the end of 2012. This acquisition increases the customers of Enel Brasil from a base of 7 to 10 million, which rises the number of the Enel Group’ customers at a Global level to approximately 65 million. Sincerely yours, Luca D’Agnese Chief Executive Officer Cc
